 4:15-cr-03091-RGK-CRZ Doc # 525 Filed: 06/17/20 Page 1 of 1 - Page ID # 5203




                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                   Plaintiff,                           4:15CR3091

      vs.
                                                          ORDER
SHARON A. ELDER,

                   Defendant.


      On the filing of the medical records and the excellent report by the U.S.
Probation Officer,

     IT IS ORDERED that counsel shall file simultaneous briefs on the issue of
compassionate release no later than June 29, 2020.

      Dated this 17th day of June, 2020.

                                           BY THE COURT:


                                           Richard G. Kopf
                                           Senior United States District Judge
